Case 2:19-cv-13291-TGB-EAS ECF No. 12 filed 06/04/20     PageID.147    Page 1 of 26



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

JOHN GRECH,
                                                         Case No. 2:19-cv-13291
      Plaintiff,
                                                         Hon. Terrence G. Berg
v

DITECH FINANCIAL LLC, FEDERAL
NATIONAL MORTGAGE ASSOCIATION,
(FANNIE MAE),

      Defendants.


        DEFENDANT DITECH FINANCIAL LLC’S NOTICE OF
      ENTRY OF ORDER GRANTING PLAN ADMINISTRATORS’
     OMNIBUS MOTION TO ENFORCE INJUNCTIVE PROVISIONS
            OF PLAN AS TO PLAINTIFF JOHN GRECH

       Ditech Financial LLC, by and through its undersigned counsel, respectfully

submits this Notice that the United States Bankruptcy Court for the Southern

District of New York entered the Order attached hereto as Exhibit A on June 3,

2020 granting Plan Administrators’ Omnibus Motion to Enforce Injunctive

Provisions of Ditech’s Plan and Confirmation Order as to Plaintiff John Grech.

      In accordance with the terms of the Bankruptcy Court’s Order, Plaintiff John

Grech is required to take the appropriate action to dismiss the instant litigation

seeking monetary recovery against Ditech within fourteen (14) days from the date

of entry of the order.
Case 2:19-cv-13291-TGB-EAS ECF No. 12 filed 06/04/20     PageID.148   Page 2 of 26



                                            Respectfully submitted,

                                            GARAN LUCOW MILLER, P.C.

                                            /s/Courtney A. Krause
                                            Courtney A. Krause
                                            Attorney for Defendant Ditech
                                            1155 Brewery Park Blvd. Ste 200
                                            Detroit MI       48207
                                            (313) 446-5522
                                            ckrause@garanlucow.com
                                            P70581

Dated: June 4, 2020


                        CERTIFICATE OF SERVICE

       I hereby certify that on June 4, 2020, I electronically filed the foregoing
paper with the Clerk of the Court using the ECF System, which will send
notification of such filing to all ECF recipients.

      I further certify that the foregoing paper was mailed by First Class Mail,
postage fully prepaid, addressed to the following:

      John Grech, 33040 Allen St., Livonia, MI 48154


                                            /s/Courtney A. Krause
                                            Courtney A. Krause
                                            Attorney for Defendant Ditech
Case 2:19-cv-13291-TGB-EAS ECF No. 12 filed 06/04/20   PageID.149   Page 3 of 26




                     Exhibit
                       A
19-10412-jlg
Case          Doc 2459 Filed ECF
     2:19-cv-13291-TGB-EAS   06/03/20
                                 No. 12Entered   06/03/20 14:15:27
                                          filed 06/04/20  PageID.150Main Document
                                                                      Page  4 of 26
                                    Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :      Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                 Case No. 19-10412 (JLG)
                                                               :
                                      1
                           Debtors.                            :      (Jointly Administered)
                                                               :      Related Docket No. 1946
---------------------------------------------------------------X

    ORDER GRANTING PLAN ADMINISTRATOR’S THIRD OMNIBUS MOTION TO
    ENFORCE INJUNCTIVE PROVISIONS OF PLAN AND CONFIRMATION ORDER

                    Upon the motion dated March 10, 2020 (the “Motion”)2 of the Plan Administrator

for the Wind Down Estates pursuant to sections 105(d), 524, and 1141 of title 11 of the United

States Code (the “Bankruptcy Code”), Fed. R. Bankr. P. 1015(c), 3020(d) and 9007 and Section

10.5 of the Plan, for entry of an order enforcing the release and injunctive provisions of the Plan

and Confirmation Order as more fully described in the Motion; and upon the Hager Declaration;

and with this Court having jurisdiction to consider the Motion and the relief requested therein in

accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference M 431,

dated January 31, 2012 (Preska, C.J.); and consideration of the Motion and the relief requested

therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before

this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having


1
      On September 26, 2019, the Court confirmed the Third Amended Joint Chapter 11 Plan of Ditech Holding
      Corporation and Its Affiliated Debtors (ECF No. 1404) (the “Third Amended Plan”), which created the Wind
      Down Estates. The Wind Down Estates, along with the last four digits of their federal tax identification number,
      as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech Financial LLC
      (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree Insurance Agency
      of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree Servicing Corp. (3552);
      Marix Servicing LLC (6101); Walter Management Holding Company LLC (9818); and Walter Reverse
      Acquisition LLC (8837). The Wind Down Estates’ principal offices are located at 1100 Virginia Drive, Suite
      100, Fort Washington, Pennsylvania 19034.
2
      Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed to such terms
      in the Motion.




WEIL:\97407089\2\41703.0011
19-10412-jlg
Case          Doc 2459 Filed ECF
     2:19-cv-13291-TGB-EAS   06/03/20
                                 No. 12Entered   06/03/20 14:15:27
                                          filed 06/04/20  PageID.151Main Document
                                                                      Page  5 of 26
                                    Pg 2 of 3



been provided in accordance with the Case Management Order; and such notice having been

adequate and appropriate under the circumstances, and it appearing that no other or further notice

need be provided; and having considered the responses and objections of Varnel Diggs and Mary

J. Farrier; and upon all of the proceedings had before the Bankruptcy Court; and the Bankruptcy

Court having held a hearing to consider the relief requested in the Motion on May 20, 2020 (the

“Hearing”); and upon the record of the Hearing; and the Bankruptcy Court having determined that

the relief sought in the Motion is in the best interests of the Wind Down Estates, their creditors,

and all parties in interest; and that the legal and factual bases set forth in the Motion establish just

cause for the relief granted herein; and after due deliberation and sufficient cause appearing

therefor,

                    IT IS HEREBY ORDERED THAT

                    1.        The relief requested in the Motion is granted as to the Litigation Parties

listed in Annex A.

                    2.        The objections of Varnel Diggs and Mary J. Farrier are overruled on the

merits.

                    3.        No later than fourteen days after entry of this Order, the Litigation Parties

listed in Annex A shall take all appropriate actions to abide by Section 10.5 of the Plan, including

to dismiss their monetary claims against the Wind Down Estates within such time frame.

                    4.        If a Litigation Party continues to fail to abide by Section 10.5 of the Plan,

including to dismiss their monetary claims against the Wind Down Estates within such fourteen-

day period, this Court, upon further motion of the Plan Administrator, may issue an order holding

such Litigation Party in contempt of the Court for violating the terms of this Order and the Plan




                                                        2
WEIL:\97407089\2\41703.0011
19-10412-jlg
Case          Doc 2459 Filed ECF
     2:19-cv-13291-TGB-EAS   06/03/20
                                 No. 12Entered   06/03/20 14:15:27
                                          filed 06/04/20  PageID.152Main Document
                                                                      Page  6 of 26
                                    Pg 3 of 3



Injunction Provisions by virtue of such Litigation Party’s actions in violation of the Plan and

Confirmation Order.

                    5.        Further, in connection with any contempt proceeding against a Litigation

Party, the Plan Administrator on behalf of the Wind Down Estates shall be permitted to seek

sanctions against such Litigation Party in this Court for reasonable fees and costs incurred by the

Wind Down Estates after the date of this Order in connection with this matter.

                    6.        The Plan Administrator and the Wind Down Estates are authorized to take

all actions necessary to effectuate the relief granted pursuant to this Order, including authorization

to file a notice in a form substantially similar to that attached hereto as Annex B

(the “Enforcement Notice”) in each court before which a Litigation subject to this Order is

pending, including a description of this Order and the Wind Down Estates’ ability to seek sanctions

in the event of non- compliance with this Order.

          7.        Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 7062,

9014 or otherwise, the terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

          8.        Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such motion, and the requirements of the Case Management Order entered on March 19, 2019

(ECF No. 211) and the Local Bankruptcy Rules of this Court are satisfied by such notice.



    Dated: June 2, 2020
          New York, New York
                                                 /s/   James L. Garrity, Jr.
                                               THE HONORABLE JAMES L. GARRITY JR.
                                               UNITED STATES BANKRUPTCY JUDGE




                                                        3
WEIL:\97407089\2\41703.0011
  19-10412-jlg
Case            Doc 2459-1 Filed
     2:19-cv-13291-TGB-EAS  ECF 06/03/20    Entered
                                 No. 12 filed       06/03/20
                                              06/04/20       14:15:27 Page
                                                         PageID.153    Exhibit
                                                                           7 ofA 26
                                  Pg 1 of 17



                                     Annex A

                                 Litigation Parties




                                         4
WEIL:\97407089\2\41703.0011
                         Case 2:19-cv-13291-TGB-EAS ECF No. 12 filed 06/04/20                                        PageID.154           Page 8 of 26


#    Litigation Party           Case Caption                   Court          Docket Number     Opposing Party         Nature of Monetary                              Date Initial Date Second Status of
                                                                                                    Contact                   Claims                                   Letter Sent Letter Sent Discussions
1   Bistline, Kristine Kristine Ann Bistline v.         United States District 18-cv-08995    Andrew J. Kulick       Fraud; negligence;                                 10/28/2019     2/6/2020 Litigant's
                       Ditech Financial LLC f/k/a       Court - Central                       LAW OFFICES OF         wrongful foreclosure;                                                      counsel
                       Green Tree Servicing LLC,        District of California                ANDREW J.              and violations of                                                          affirmatively
                       doing business in the state of                                         KULICK                 HOBR.                                                                      refused to
                       California, Federal Home                                               21704 West Golden                                                                                 withdraw the
                       Loan Mortgage Corporation                                              Triangle Road, Suite                                                                              claims in a
                       and Does 1-30                                                          312                                                                                               October 29,
                                                                                              Saugus, CA 91350                                                                                  2019 email
                                                                                                                                                                                                and has not




                                                                                                                                                                 19-10412-jlg
                                                                                                                                                                                                responded to
                                                                                                                                                                                                the December
                                                                                                                                                                                                23, 2019 and
                                                                                                                                                                                                February 5,
                                                                                                                                                                                                2020 follow-
                                                                                                                                                                                                up letters.




                                                                                                                                                                 Doc 2459-1
2   Candia, Pedro       Ditech Financial LLC v. Pedro Second Judicial        D -202 -CV -     Joseph B. Cofey        Violation of the Truth in                               12/17/2019   2/13/2020 Litigant's
                        Candia; Margaret Russel and District Court of        2017- 06176      Cofey Law Firm         Lending Act; violation                                                         counsel has
                        Ameircan Finance              New Mexico -                            2500 Garfield Ave      of the Real Estate                                                             not
                                                      Bernanillo County                       SE                     Owners Protection Act;                                                         responded to
                                                                                              Albuguerque, NM        violation of the Real                                                          the initial
                                                                                              87106                  Estate Settlement                                                              letter or




                                                                                                                                             Filed 06/03/20 Entered 06/03/20 14:15:27
                                                                                                                     Procedures Act.                                                                follow-up
                                                                                                                                                                                                    letters.
3   Cargille, David     David and Julie Cargille v.  United States District 15-CV-00938       David and Julie        Breach of contract;                                     11/21/2019    1/6/2020 Litigants
    and Julie           Ditech Financial LLC F/K/A Court - District of                        Cargille               breach of covenant of                                                          have not




                                                                                                                                                     Pg 2 of 17
                        Green Tree Servicing LLC, et New Jersey                               29 Millstone Drive     good faith and fair                                                            responded to
                        al.                                                                   East Windsor, New      dealing;                                                                       initial letter
                                                                                              Jersey 08512           fraud/intentional                                                              or follow-up
                                                                                                                     misrepresenation;                                                              letter.
                                                                                                                     constructive
                                                                                                                     fraud/negligent
                                                                                                                     misrepresentation;
                                                                                                                     negligence; violation of
                                                                                                                     the New Jersey
                                                                                                                     Consumer Fraud Act;
                                                                                                                     and violation of the Fair
                                                                                                                     Debt Collection
                                                                                                                     Practices Act.




                                                                                                                                                                 Exhibit A
                        Case 2:19-cv-13291-TGB-EAS ECF No. 12 filed 06/04/20                                   PageID.155            Page 9 of 26


4   Cisneros, Blas    Blas A. Cisneros v. Ditech     California Superior BCV-19-102512 Blas A. Cisneros        Intentional                                                        11/1/2019    2/3/2020 Litigant has
                      Financial LLC; Countrywide     Court - Kern County               2342 San Lorenzo        misrepresentation; fraud                                                                 not
                      Home Loans, Inc.; The                                            Court                   in the concealment;                                                                      responded to
                      Mortgage Law Firm, PLC;                                          Delano, CA 93215        predatory lending                                                                        initial letter
                      Mortgage Electronic                                                                      practices; violation of                                                                  or follow-up
                      Registration Systems, Inc.;                                                              California civil code §                                                                  letter.
                      Does 1-10.                                                                               2924.12 and §
                                                                                                               2924.17(a)(b); violation
                                                                                                               of California civil code
                                                                                                               § 3294 (C)(3); negligent
                                                                                                               misrepresentation;




                                                                                                                                                           19-10412-jlg
                                                                                                               slander of title; violation
                                                                                                               of California Business
                                                                                                               and Professional Code §
                                                                                                               17200; and intentional
                                                                                                               infliction of emotional
                                                                                                               distress.




                                                                                                                                                           Doc 2459-1
5   Coble, Albert and Albert Coble and Melissa        California Superior   CV18004356   Colleen F. Van        Breach of contract;                                                11/5/2019    2/5/2020 Litigant's
    Melissa Groom Groom v. Ditech Financial           Court - Stanislaus                 Egmond, Esq.          intentional infliction of                                                                counsel has
                      LLC; Bank of America, N.A.; County                                 Arata, Swingle, Van   emotional distress; and                                                                  not
                      Special Default Services, Inc.;                                    Egmond &              violation of the                                                                         responded to
                      Value-Add Mortgage Fund,                                           Heitlinger, APLC      California Homeowner                                                                     the initial




                                                                                                                                       Filed 06/03/20 Entered 06/03/20 14:15:27
                      LLC, Home Expo Financial                                           1207 I Street         Bill of Rights.                                                                          letter or
                      Inc., and Does 1-20                                                (95354)                                                                                                        follow-up
                                                                                         P.O. Box 3287                                                                                                  letters.
                                                                                         Modesto, CA 95353




                                                                                                                                               Pg 3 of 17
6   Coffey, Alice     Ditech Financial LLC v. Alice New York Supreme 608231/2019         Quies Sakhizada,      Violation of New York                                              1/27/2020   2/14/2020 Litigant's
                      V. Coffey; People of the State Court - Suffolk                     Esq.                  General Business Law                                                                     counsel has
                      of New York; Sandra L.         County                              200 Broadhollow       §349(a); violation of the                                                                not
                      Coffey                                                             Road, Suite 207       Truth in Lending Act;                                                                    responded to
                                                                                         Melville, NY 11747    violation of the Real                                                                    the initial
                                                                                                               Estate Settlement                                                                        letter or
                                                                                                               Procedures Act;                                                                          follow-up
                                                                                                               attorney's fees and costs                                                                letter.




                                                                                                                                                           Exhibit A
                      Case 2:19-cv-13291-TGB-EAS ECF No. 12 filed 06/04/20                                      PageID.156            Page 10 of 26


7   Coll, Marie and   Marie Coll and Douglas Coll Rhode Island             NC11-0270      Brian R. Cunha         Erroneous credit                                                  1/14/2020   1/31/2020 Litigant has
    Douglas           v. American Mortgage           Superior Court -                     311 Pina Street        reporting.                                                                              not dismissed
                      Network, Inc., Liberty         Newport SC                           Fall River, MA                                                                                                 despite
                      Insurance Underwriters, Inc.,                                       02720                                                                                                          acknowledgin
                      Christina A. Azzinaro, Trucap                                                                                                                                                      g reciept of
                      Grantor Trust 10-2, US Bank                                         Gordon P. Cleary,                                                                                              the initial
                      National Association, Trustee                                       Esq.                                                                                                           letter and has
                      for Trucap Grantor Trust 2010-                                      10 Dorrance Street,                                                                                            not
                      2, Marix Servicing, LLC,                                            Suite 700                                                                                                      responded to
                      Wells Fargo Bank, NA and                                            Providence, RI                                                                                                 the follow-up
                      Wells Fargo Home Mortgage                                           02903                                                                                                          letter.




                                                                                                                                                            19-10412-jlg
8   Datta, Anosuya    Anosuya Datta, a person, as     California Superior LC102407        Steven C. Shuman,      Wrongful foreclosure;                                  10/31/2019              2/3/2020 Litigant's
                      Successor Trustee of the        Court – Los Angeles                 Esq.                   breach of quasi contract;                                                               counsel has
                      Sumit Ghosh Revocable           – Van Nuys                          ENGSTROM,              unfair/fraudulent                                                                       not
                      Living Trust Dated May 17,      Courthouse East                     LIPSCOMB &             business practices;                                                                     responded to
                      2004, as Trustee of the Datta                                       LACK                   fraud; intentional                                                                      initial letter
                      Family Trust, as personal                                           10100 Santa Monica     infliction of emotional                                                                 or follow-up




                                                                                                                                                            Doc 2459-1
                      representative/successor in                                         Blvd., 12th Floor      distress; elder abuse;                                                                  letter.
                      interest to decedent Sumit                                          Los Angeles, CA        wrongful death; slander
                      Ghosh v. Green Tree                                                 90067                  of title; quiet title;
                      Servicing LLC et al.                                                                       promissory estoppel; set
                                                                                                                 aside sale of real
                                                                                                                 property; unjust
                                                                                                                 enrichment; conversion;




                                                                                                                                        Filed 06/03/20 Entered 06/03/20 14:15:27
                                                                                                                 and aiding and abetting.




                                                                                                                                                Pg 4 of 17
9   Diggs, Varnel     Varnel Diggs v. Ditech          United States District 18-CV-0974   Varnell Diggs          Negligence per se.                                     12/17/2019             2/13/2020 Litigant has
                      Financial LLC and Nicole        Court - Western                     17111 Copperhead                                                                                               refused, in a
                      Bartee                          District of Texas                   Drive                                                                                                          12/30/2019
                                                                                          Round Rock, TX                                                                                                 letter, to
                                                                                          78664                                                                                                          dismiss the
                                                                                                                                                                                                         action. He
                                                                                                                                                                                                         has not
                                                                                                                                                                                                         responded to
                                                                                                                                                                                                         the follow-up
                                                                                                                                                                                                         letter.




                                                                                                                                                            Exhibit A
                       Case 2:19-cv-13291-TGB-EAS ECF No. 12 filed 06/04/20                                    PageID.157          Page 11 of 26


10   Ellis, Martina and The Estate of Martha Dawson; Virginia Circuit      CL 18-000922-   Heath J. Thompson Breach of contract.                                         11/18/2019             2/26/2020 Litigant's
     Howard             Martina Dawson Ellis and     Court - City of       00              Heath Thompson,                                                                                                counsel
                        Howard Ellis v. Ditech       Hampton                               P.C.                                                                                                           acknowledge
                        Financial LLC and                                                  4224 Holland Road                                                                                              d reciept of
                        Commonwealth Trustees, LLC                                         Suite 108                                                                                                      the initial
                                                                                           Virginia Beach, VA                                                                                             letter but has
                                                                                           23452                                                                                                          not dismissed
                                                                                                                                                                                                          nor
                                                                                                                                                                                                          responded to
                                                                                                                                                                                                          follow-up
                                                                                                                                                                                                          letter.




                                                                                                                                                             19-10412-jlg
11   Farooq, Mylene    Mylene Farooq v. Bank of       California Superior PC058000         Mylene Farooq        Violation of California                                  11/11/2019              2/3/2020 Litigant has
                       America N.A.; Bank of          Court - Los Angeles                  18503 Olympian       Civil Code §§ 2923.55,                                                                    not
                       America Home Loans             County - Chatsworth                  Court                2923.6, 2923.7, 2924.12                                                                   responded to
                       Servicing; LP Reconstrust      Courthouse                           Santa Clarita, CA    and 2924.17; breach of                                                                    the initial
                       Company, N.A.; Ditech                                               91351                contract; breach of the                                                                   letter or
                       Financial, LLC; Green Tree                                                               covenant of good faith                                                                    follow-up




                                                                                                                                                             Doc 2459-1
                       Servicing, LLC; Clear Recon                                                              and fair dealing;                                                                         letters.
                       Corp.; Aldridge Pite LP; and                                                             negligence; negligent
                       Does 1-20, inclusive.                                                                    infliction of emotional
                                                                                                                distress; unfair business
                                                                                                                practice; unjust
                                                                                                                enrichment; and slander
                                                                                                                of title.




                                                                                                                                         Filed 06/03/20 Entered 06/03/20 14:15:27
12   Farrier, Mary     Mary J. Farrier vs. George     United States District 19-cv-588     Mary J. Farrier      Wrongful foreclosure;                                               11/7/2019             Litigant has




                                                                                                                                                 Pg 5 of 17
                       Leicht; United States          Court - Southern                     P.O. Box 19361       and misrepresentation.                                                                    affirmatively
                       Bankruptcy Court Southern      District of Ohio                     Cincinnati, OH                                                                                                 refused to
                       District of Ohio; Beth A.      (Western)                            45219                                                                                                          withdraw her
                       Buchanan; Co-Conspirators                                                                                                                                                          claims.
                       E.T.C maybe amended; Ditech
                       Financial, LLC




                                                                                                                                                             Exhibit A
                      Case 2:19-cv-13291-TGB-EAS ECF No. 12 filed 06/04/20                                PageID.158           Page 12 of 26


13   Felton, Raymon   Raymon J. Felton and Myrna California Superior    RIC1904416   Gary Saunders         Breach of contract;                                     11/12/2019              2/4/2020 Litigant has
     and Myrna        W. Felton v. Ditech Financial Court - Riverside                Saunders Law          promissory estoppel;                                                                     not
                      LLC; Loan Care, LLC and       County                           Group                 negligent                                                                                responded to
                      Does 1-10                                                      1891 California       misrepresentation;                                                                       initial letter
                                                                                     Ave, Ste. 102         negligence; breach of                                                                    or follow-up
                                                                                     Corona, CA 92881      implied duty of good                                                                     letter.
                                                                                                           faith and fair dealing;
                                                                                                           and violation of
                                                                                                           California Business and
                                                                                                           Professional Code §§
                                                                                                           17200.




                                                                                                                                                       19-10412-jlg
14   Forbes, Tyler    Tyler J. Forbes v. Flagstar   Michigan Circuit    19-5969-CH   Roger G. Cotner       Breach of contract;                                                12/6/2019             Litigant's
                      Bank, FSB, Schneiderman &     Court - Ottawa                   Cotner Law Offices    breach of duty of good                                                                   counsel
                      Sherman, P.C., Green Tree     County                           PO Box 838            faith and fair dealing;                                                                  acknowledge
                      Servicing, LLC, and                                            Grand Haven, MI       conversion; intetnional                                                                  d reciept of
                      Specialized Loan Servicing,                                    49417                 infliction of emotional                                                                  the initial
                      LLC                                                                                  distress; negligent                                                                      letter but has
                                                                                                           infliction of emotional                                                                  not dismissed




                                                                                                                                                       Doc 2459-1
                                                                                                           distress; violation of the                                                               nor
                                                                                                           Fair Debt Collection                                                                     responded to
                                                                                                           Practices Act; and                                                                       a January 13,
                                                                                                           violation of the                                                                         2020 email or
                                                                                                           Michigan Collections                                                                     repeated
                                                                                                           Practices Act.                                                                           phone calls.




                                                                                                                                   Filed 06/03/20 Entered 06/03/20 14:15:27
15   Frederickson,    Ditech Financial LLC v.       New Mexico Fourth D-412-CV-      Mark Alan             Unfair, deceptive and                                   12/17/2019             2/13/2020 Litigant has
     Mark Alan        Estella Veronna Roberts aka   Judicial District  201800464     Frederickson          unconscionable trade                                                                     refused, in a
                      Veronna Roberts and Mark      Court - San Miguel               788 Dora Celeste      practices; and fraud and                                                                 12/29/2019




                                                                                                                                           Pg 6 of 17
                      Alan Frederickson             County                           Dr. Las Vegas, NM     fraudulent                                                                               letter, to
                                                                                     87701                 misrepresentation.                                                                       dismiss the
                                                                                                                                                                                                    action.
                                                                                                                                                                                                    Litigant has
                                                                                                                                                                                                    not
                                                                                                                                                                                                    responded to
                                                                                                                                                                                                    the follow-up
                                                                                                                                                                                                    letter.




                                                                                                                                                       Exhibit A
                     Case 2:19-cv-13291-TGB-EAS ECF No. 12 filed 06/04/20                                PageID.159         Page 13 of 26


16   Grassia, Beau   Beau Grassia v. Ditech       Massachusetts       1882CV0919     John W. Wozniak, Breach of contract.                                      12/16/2019   1/30/2020 Litigant's
                     Financial LLC f/k/a Green    Superior Court -                   Esq.                                                                                             counsel
                     Tree Servicing LLC           Norfolk County                     The Wozniak Law                                                                                  acknowledge
                                                                                     Group, PC                                                                                        d reciept of
                                                                                     159 Hartford                                                                                     the initial
                                                                                     Avenue                                                                                           letter but has
                                                                                     Mendon, MA 01756                                                                                 not dismissed
                                                                                                                                                                                      nor
                                                                                                                                                                                      responded to
                                                                                                                                                                                      the follow-up
                                                                                                                                                                                      letter.




                                                                                                                                                   19-10412-jlg
17   Grech, John     John Grech v. Ditech         United State District 19-CV13291   John Grech           Violaiton of the Real                                11/18/2019   2/12/2020 In response
                     Financial, LLC and Federal   Court - Eastern                    33040 Allen St.      Estate Settelment                                                           to the initial
                     National Mortgage            District of Michigan               Livonia, MI 48154    Procedures Act; slander                                                     letter,
                     Association                                                                          of title and breach of                                                      litigant's
                                                                                                          contract.                                                                   counsel
                                                                                                                                                                                      affirmatively




                                                                                                                                                   Doc 2459-1
                                                                                                                                                                                      refused to
                                                                                                                                                                                      withdraw. On
                                                                                                                                                                                      February 3,
                                                                                                                                                                                      2020,
                                                                                                                                                                                      litigant's
                                                                                                                                                                                      counsel
                                                                                                                                                                                      withdrew




                                                                                                                               Filed 06/03/20 Entered 06/03/20 14:15:27
                                                                                                                                                                                      from the
                                                                                                                                                                                      underlying
                                                                                                                                                                                      action.




                                                                                                                                       Pg 7 of 17
                                                                                                                                                                                      Litigant has
                                                                                                                                                                                      not
                                                                                                                                                                                      responded to
                                                                                                                                                                                      the follow-up
                                                                                                                                                                                      letter.




                                                                                                                                                   Exhibit A
                       Case 2:19-cv-13291-TGB-EAS ECF No. 12 filed 06/04/20                                 PageID.160           Page 14 of 26


18   Green, Cheryl     Cheryl Green v. Ditech         South Carolina Court 2018-CP-07-   James H. Moss, Esq. Unlawful conversion                                     11/22/2019    2/20/2020 Litigant's
                       Financial LLC                  of Common Pleas - 01018            Moss, Kuhn &                                                                                        counsel has
                                                      Beaufort County                    Fleming, P.A.                                                                                       not
                                                                                         1501 North Street                                                                                   dismissed,
                                                                                         Beaufort, SC                                                                                        despite initial
                                                                                         29902                                                                                               letter, follow-
                                                                                                                                                                                             up letter and
                                                                                                                                                                                             phone
                                                                                                                                                                                             conversation.




                                                                                                                                                         19-10412-jlg
19   Halloran, Corey   Corey S. and Stephanie         California Superior CVCV18-01797 Corey S. and          Violation of California                                 11/12/2019     2/3/2020 Litigants
     and Stephanie     Halloran v. Ditech Financial   Court - Yuba County              Stephanie Halloran    Civ. Code §§ 2923.55,                                                           have not
                       LLC and Does 1-5.                                               1857 River Run        2923.5, 2923.6, 2923,7,                                                         responded to
                                                                                       Drive                 and 2924.17;                                                                    initial letter
                                                                                       Marysville, CA        negligence; fraudulent                                                          or follow-up
                                                                                       95901                 misrepresentation;                                                              letter.
                                                                                                             negligent




                                                                                                                                                         Doc 2459-1
                                                                                                             misrepresentation;
                                                                                                             fraudulent promise
                                                                                                             without intention to
                                                                                                             perform; slander of title;
                                                                                                             and violation of the
                                                                                                             California Business and
                                                                                                             Professions Code §




                                                                                                                                     Filed 06/03/20 Entered 06/03/20 14:15:27
                                                                                                             17200.
20   Hantzis, Pete     Green Tree Servicing v. Pete   Florida Circuit Court 11-CA-386    Pete Hantzis        Fraudulent activities;                                  12/13/2019   12/31/2019 Litigant
                       Hantzis, Kanella Hantzis, et   - Hernando County                  14497 Centralia     predatory lending; mail                                                         acknowledge




                                                                                                                                             Pg 8 of 17
                       al.                                                               Road                and wire fraud.                                                                 d reciept of
                                                                                         Brooksville, FL                                                                                     the initial
                                                                                         34614                                                                                               letter but has
                                                                                                                                                                                             not dismissed
                                                                                                                                                                                             nor
                                                                                                                                                                                             responded to
                                                                                                                                                                                             the follow-up
                                                                                                                                                                                             letter.




                                                                                                                                                         Exhibit A
                       Case 2:19-cv-13291-TGB-EAS ECF No. 12 filed 06/04/20                                   PageID.161          Page 15 of 26


21   Hermosillo,       Aurora Loan Services, LLC v. Illinois Circuit Court 08-CH-23297   Douglas M. Matton Violation of the Truth in                                    11/12/2019              2/4/2020 Litigant's
     Obdulia and       Obdulia Hermosillo and       - Cook County                        134 N. LaSalle St. Lending Act                                                                                  counsel has
     Armando           Armando Hemosillo                                                 Suite 1040                                                                                                      not
                                                                                         Chicago, IL 60602                                                                                               responded to
                                                                                                                                                                                                         the initial
                                                                                                                                                                                                         letter or
                                                                                                                                                                                                         follow-up
                                                                                                                                                                                                         letters.
22   Hucke, George     Ditech Financial, LLC v.      Connecticut Superior CV-XX-XXXXXXX- Edward Elliott        Violation of the Fair                                    12/17/2019                        Litigant's
                       George Hucke, et al.          Court - New London S                Bona, Esq.            Debt Collection                                                                            counsel has
                                                                                         P.O. Box 13           Practices Act; violation                                                                   repeatedly




                                                                                                                                                            19-10412-jlg
                                                                                         Plainfield, CT        of the Real Estate                                                                         refused to
                                                                                         06374                 Settlement Procedures                                                                      dismiss the
                                                                                                               Act; and violation of the                                                                  action.
                                                                                                               Connecticut Unfair
                                                                                                               Trade Practices Act
23   Johansen, Carla   Carla Johansen v. Bayview     California Superior   34-2018-      Carla L. Johansen     Violation of the                                                    1/29/2020   2/19/2020 Litigant has
                       Loan Servicing LLC; Ditech Court - Sacramento       00247038      2000 Larkin Way       California Homeowner's                                                                    not dismissed




                                                                                                                                                            Doc 2459-1
                       Financial, LLC; Greentree     County                              Sacramento, CA        Bill of Rights; Violation                                                                 despite
                       Servicing LLC; MTC                                                95818                 of the Unfair                                                                             acknowledgin
                       Financial DBA Trustee Corps;                                                            Competition Law;                                                                          g reciept of
                       The Bank of New York                                                                    Violation of the                                                                          the initial
                       Mellon f/k/a The Bank of New                                                            Rosenthal Fair Debt                                                                       letter by
                       York as Trustee for the                                                                 Collections Practices                                                                     email and has
                       Certificateholders of the                                                               Act; unfair and unlawful                                                                  not




                                                                                                                                        Filed 06/03/20 Entered 06/03/20 14:15:27
                       CWAB Inc. Asset-Backed                                                                  business practices;                                                                       responded to
                       Certificates Series 2005-AB4;                                                           violation of the Fair                                                                     the follow-up
                       and Does 1-20.                                                                          Debt Collection                                                                           letter.




                                                                                                                                                Pg 9 of 17
                                                                                                               Practices Act; fraud.

24   Johnson, Debbie Debbie Johnson; Jake Stabel, United State District 19-CV-00019      Helene Bergman        Unlawful foreclosure;                                    12/17/2019             1/24/2020 Litigants
     and Bergman,    deceased; and Helene          Court - Southern                      The Bergman Law       and violation of Texas                                                                    acknowledge
     Helene          Bergman v. America's          District of Texas                     Firm                  Property Code.                                                                            d reciept of
                     Wholesale Lender; Ditech                                            P.O. Box 941142                                                                                                 the first letter
                     Financial LLC, its affiliates                                       Houston, TX                                                                                                     but not
                     and/or assigns; and Ditech                                          77094-8142                                                                                                      dismiss their
                     Mortgage, Inc.                                                                                                                                                                      money
                                                                                         1001 S. Dairy                                                                                                   damages
                                                                                         Ashford, Suite 100                                                                                              claims nor
                                                                                         Houston, TX 77079                                                                                               have they
                                                                                                                                                                                                         responded to
                                                                                                                                                                                                         the follow-up
                                                                                                                                                                                                         letter.




                                                                                                                                                            Exhibit A
                       Case 2:19-cv-13291-TGB-EAS ECF No. 12 filed 06/04/20                                    PageID.162           Page 16 of 26


25   Johnson, Renee    Renee Johnson v. Ditech         District of Columbia 2019-SC3-      Renee Johnson        Breach of contract;                                      12/19/2020             1/16/2020 Litigant has
                       Financial LLC                   Superior Court       001794         28 Milmarson Place   intentional infliction of                                                                 not
                                                                                           N.W.                 emotional & mental                                                                        responded to
                                                                                           Washington, D.C.     duress; harassment;                                                                       the initial
                                                                                                                physical injury and                                                                       letter or
                                                                                                                financial decimation.                                                                     follow-up
                                                                                                                                                                                                          letter.
26   Juste, Jean and   Nationstar Mortgage LLC and     Circuit Court of    2014 CH 13277   Jean Juste           Violations of the Fair                                   11/15/2019             2/11/2020 Litigant has
     Paul, Rose        Ditech Financial, LLC v. Jean   Cook County,                        8316 Hamlin          Debt Collection                                                                           not
                       Juste A/K/A Jean W. Juste;      Illinois - County                   Avenue               Practices Act.                                                                            responded to
                       Rose M. Paul A/K/A Rose M.      Department,                         Skokie, Illinois                                                                                               initial letter




                                                                                                                                                             19-10412-jlg
                       Paul; Unknown Owners and        Chancery Division                   60076                                                                                                          or follow-up
                       Non-Record Claimants;                                                                                                                                                              letter.
                       Unknown Occupants

27   Kasun, Nicholas Nicholas A. Kasun v. Ditech       Virginia Circuit     CL16-951       Nicholas A. Kasun    Mortgage servicing                                       11/11/2019             2/28/2020 Litigant has
                     Financial LLC                     Court - Spotsylvania                11813 Duck Circle    fraud and violation of                                                                    not
                                                       County                              Spotsylvania, VA     Virginia Code § 18.2.-                                                                    responded to




                                                                                                                                                             Doc 2459-1
                                                                                           22553                500                                                                                       initial letter
                                                                                                                                                                                                          or follow-up
                                                                                                                                                                                                          letter.
28   Kay, Sanford and Sanford Kay and Deborah Kay Missouri Circuit         19SL-CC00296    Gregory P. White,    Wrongful foreclosure;                                    11/14/2019             1/16/2020 Litigant's
     Deborah          v. Ditech Financial LL, et al. Court - St. Louis                     Esq.                 violation of the Missouri                                                                 counsel has
                                                     County                                8000 Bonhomme        Mechandising Practices                                                                    not




                                                                                                                                         Filed 06/03/20 Entered 06/03/20 14:15:27
                                                                                           Avenue, Suite 316    Act; and slander of title.                                                                responded to
                                                                                           Clayton, MO 63105                                                                                              the initial
                                                                                                                                                                                                          letter or
                                                                                                                                                                                                          follow-up




                                                                                                                                                Pg 10 of 17
                                                                                                                                                                                                          letter.
29   Kreuter, Edward Green Tree Servicing, LLC v. Connecticut Superior LLI CV 13           Edward J. Kreuter    Money damages for                                                   12/3/2019   2/12/2020 Litigant has
                     Mortgage Electornic            Court - Litchfield 6009814 S           6 Summers Lane       destruction of personal                                                                   not
                     Registration Systems, Inc., as                                        P.O.Box 697          and real property.                                                                        responded to
                     nominee for Countrywide                                               Woodstock, NY                                                                                                  the initial
                     Bank, N.A.; Edward J. Kreuter                                         12498                                                                                                          letter or
                     and Sherry Bergman.                                                                                                                                                                  follow-up
                                                                                                                                                                                                          letters.




                                                                                                                                                             Exhibit A
                       Case 2:19-cv-13291-TGB-EAS ECF No. 12 filed 06/04/20                                     PageID.163           Page 17 of 26


30   Law, Mary         Mary Law v. Federal National   Nevada Second       CV15-01344       Keith J. Tierney,   Violation of NRS                                                      12/5/2019   2/11/2020 Litigant's
                       Mortgage Association; Green    Judicial District                    Esq.                107.086(5).                                                                                 counsel has
                       Tree Servicing LLC; and Does   Court - Washoe                       922 NW Circle                                                                                                   not
                       1-20, inclusive.               County                               Blvd., #160-108                                                                                                 responded to
                                                                                           Corvallis, OR 97330                                                                                             the initial
                                                                                                                                                                                                           letter or
                                                                                                                                                                                                           follow-up
                                                                                                                                                                                                           letters.
31   Ligotti, Joseph   Joseph A. Ligotti Jr. and Paula United State District 16-CV-12095   Chaz Robert Fisher    Breach of contract;                                      11/26/2019             2/11/2020 Litigants
     and Paula         Ligotti v. Ditech Financial     Court - District of                 Fisher Legal, PA      failure to render an                                                                      counsel has
                       LLC                             Massachusetts                       217 Hanover Street    accounting; violation of                                                                  not




                                                                                                                                                              19-10412-jlg
                                                                                           #184                  the Real Estate                                                                           responded to
                                                                                           Boston, MA 02113      Settelment Procedures                                                                     initial letter
                                                                                                                 Act; violation of the Fair                                                                or follow-up
                                                                                                                 Debt Collections                                                                          letters.
                                                                                                                 Practices Act; violation
                                                                                                                 of the Home Affordable
                                                                                                                 Modification Program;




                                                                                                                                                              Doc 2459-1
                                                                                                                 and breach of the
                                                                                                                 Massachusetts implied
                                                                                                                 warranty of good faith
                                                                                                                 and fair dealing.
32   Low, Mary and     Ditech Financial LLC v. Mary New York Supreme 700487/2019           Kevin B. Zazzera,     Predatory lending;                                       11/20/2019             1/27/2020 Litigant's
     Roy               Low; Roy Low; and John       Court - Richmond                       Esq.                  commercial bad faith;                                                                     counsel has




                                                                                                                                          Filed 06/03/20 Entered 06/03/20 14:15:27
                       Does 1-12.                   County                                 182 Rose Avenue       and violation of the New                                                                  not
                                                                                           Staten Island, NY     York Deceptive                                                                            responded to
                                                                                           10306                 Practices Act.                                                                            initial letter
                                                                                                                                                                                                           or follow-up




                                                                                                                                                 Pg 11 of 17
                                                                                                                                                                                                           letter.
33   Mercado-          Jose O. Mercado v. Ditech      South Carolina Court 2018-CP-26-     Jose O. Mercado-      Negligence; and                                                     12/2/2019   2/20/2020 Litigant has
     Sanchez, Jose     Financial LLC                  of Common Pleas - 5241               Sanchez               violation of the South                                                                    not
                                                      Horry County                         P.O. Box 1349         Carolina Unfair Trade                                                                     responded to
                                                                                           Little River, S.C.    Practices Act.                                                                            the initial
                                                                                           29566                                                                                                           letter or
                                                                                                                                                                                                           follow-up
                                                                                                                                                                                                           letters.




                                                                                                                                                              Exhibit A
                        Case 2:19-cv-13291-TGB-EAS ECF No. 12 filed 06/04/20                                    PageID.164             Page 18 of 26


34   Mitchell, Curtis   Curtis L. Mitchell and Brenita   United States District 19-CV-00193   Juan Angel Guerra Breach of contract.                                       12/17/2019             2/13/2020 Litigant's
     and Brenita        Louise Mitchell v. Ditech        Court - Southern                     The Law Office of                                                                                            counsel has
                        Financial LLC and Substitute     District of Texas -                  Juan Angel Guerra                                                                                            not
                        Trustee Connie Cobb              Brownsville Division                 1409 N. Stuart Place                                                                                         responded to
                                                                                              Rd. Suite A                                                                                                  the initial
                                                                                              Harlingen, TX                                                                                                letter or
                                                                                              78552                                                                                                        follow-up
                                                                                                                                                                                                           letters.

35   Montano, Joel    Ditech Financial LLC v. The        New Mexico District D-412-CV-2016- Brian A. Thomas         Violation of the New                                             12/4/2019   2/17/2020 Despite
     and Concha; Lori Unknown Heirs, Devisees and        Court - San Miguel 00460           Law Office of Bryan     Mexico Unfair Trade                                                                    acknowledgin




                                                                                                                                                              19-10412-jlg
     Montoya          Legatees of Hipolito F.            County - Fourth                    A. Thomas               Practices Act; breach of                                                               g reciept of
                      Montano, a/k/a Paul Montano,       Judicial District                  2535 Wyoming NE,        good faith and fair                                                                    the initial and
                      deceased; Joel Montano a/k/a                                          Suite A                 dealing; and negligent                                                                 follow-up
                      Joel Anthony Montano;                                                 Albuqerque, NM          supervision or training                                                                letters,
                      Concha Montano, as                                                    87112                   of servicer staff.                                                                     litigant's
                      custodian for Isaac Montano,                                                                                                                                                         counsel has
                      Xaxier Salazar, and Ramon                                                                                                                                                            not




                                                                                                                                                              Doc 2459-1
                      Joel Montoya, minors; Lori                                                                                                                                                           dismissed.
                      Montoya a/ka/ Lori Montano
                      a/k/a Lori Ann Montano; and
                      Department of tthe Treasury,
                      Intenral Revenue Service.




                                                                                                                                          Filed 06/03/20 Entered 06/03/20 14:15:27
36   Nardone, Tricia    Tricia and Robert Nardone v. California Superior      18CV338830      Matthew D. Mellen     Violation of California                               11/12/2019             1/15/2020 Litigant's
     and Robert         Nationstar MTG LLC d/b/a     Court - Santa Clara                      Duncan McGee          Civil Code § 2923.7;                                                                   counsel has
                        Mr. Cooper; NBS Default      County                                   Nefcy                 negligence; negligent                                                                  acknowledge
                        Services LLC; Ditech                                                  Mellen Law Firm       misrpresentation;                                                                      d receipt of




                                                                                                                                                 Pg 12 of 17
                        Financial LLC; and Does 1-10                                          1050 Marina Village   intentional interference                                                               the initial
                                                                                              Parkway, Suite 102    with prospective                                                                       letter and
                                                                                              Alameda, CA 94501     economic advantage;                                                                    agreed to
                                                                                                                    violation of the                                                                       amend the
                                                                                                                    California Business and                                                                complaint to
                                                                                                                    Professions Code §                                                                     dismiss the
                                                                                                                    17200; and violation of                                                                monetary
                                                                                                                    California Rosenthal                                                                   claims. This
                                                                                                                    Fair Debt Collection                                                                   was not done
                                                                                                                    Practices Act.                                                                         and no
                                                                                                                                                                                                           response was
                                                                                                                                                                                                           received to
                                                                                                                                                                                                           the follow-up
                                                                                                                                                                                                           letter.




                                                                                                                                                              Exhibit A
                       Case 2:19-cv-13291-TGB-EAS ECF No. 12 filed 06/04/20                                    PageID.165             Page 19 of 26


37   North Arkansas   North Arkansas Lending, LLC Arkansas Circuit       03CV-19-236     David L. Ethredge      Breach of contract.                                     12/11/2019   2/18/2020 Litigant's
     Lending, LLC     v. Green Tree Servicing, LLC Court - Baxter                        Ethredge &                                                                                            counsel has
                                                   County                                Copeland, P.A.                                                                                        not
                                                                                         119 East 6th Street                                                                                   responded to
                                                                                         P.O. Box 724                                                                                          the initial
                                                                                         Mountain Home,                                                                                        lettter or
                                                                                         Arkansas 72653                                                                                        follow-up
                                                                                                                                                                                               letters
38   Plumbing         Plumbing Solutions, Inc. v.   Illinois Circuit Court 16-LM-67      Lucas H. Liefer,       Trespass                                                11/18/2019    2/7/2020 Litigants'
     Solutions Inc.   Ditech Financial LLC          - Randolph County                    Esq.                                                                                                  counsel has
                                                                                         Cooper & Liefer                                                                                       not




                                                                                                                                                            19-10412-jlg
                                                                                         205 E. Market                                                                                         responded to
                                                                                         P.O. Box 99                                                                                           the initial
                                                                                         Red Bud, Ilinois                                                                                      letter or
                                                                                         62278                                                                                                 follow-up
                                                                                                                                                                                               letters.
39   Portnoy, Harvey Harvey Portnoy v. Safeguard    United States District 19-CV-00407   Harvey Portnoy         Destruction of property.                                11/22/2019    2/3/2020 Litigant has
                     Properties LLC and Green       Court - Middle                       3001 SW College                                                                                       not




                                                                                                                                                            Doc 2459-1
                     Tree Servicing - Ditech        District of Florida                  Rd.                                                                                                   responded to
                                                                                         PM137                                                                                                 the initial
                                                                                         Ocala, FL 34474                                                                                       letter or
                                                                                                                                                                                               follow-up
                                                                                                                                                                                               letter.
40   Pratt, Warren and Warren W. Pratt Jr. and Mona Virginia Circuit     085CL17001976- Henry McLaughlin,       Breach of contract;                                     11/11/2019   2/13/2020 Litigants'




                                                                                                                                        Filed 06/03/20 Entered 06/03/20 14:15:27
     Mona              G. Pratt v. Ditech Financial, Court - Hanover     00             Esq.                    actual fraud; and breach                                                       counsel has
                       LLC and Samuel I. White,      County                             707 East Main           of implied covenant of                                                         not
                       P.C.                                                             Street, Suite 1050      good faith and fair                                                            responded to
                                                                                        Richmond, VA            dealing.                                                                       the initial




                                                                                                                                               Pg 13 of 17
                                                                                        23219                                                                                                  letter or
                                                                                                                                                                                               follow-up
                                                                                                                                                                                               letters.
41   Ramsey, Mark     Ditech Financial LLC v. Mark Ohio Court of         19CV00059       Mark Ramsey            Fraud; conversion; and                                  11/14/2019   1/31/2020 Litigant has
                      Ramsey and Safeguard         Common Pleas -                        P.O. Box 246           violation of the Fair                                                          not
                      Properties                   Licking County                        9180 Jacksontown       Debt Collection                                                                responded to
                                                                                         Road                   Practices Act                                                                  the initial
                                                                                         Jacksontown, OH                                                                                       letter or
                                                                                         43030                                                                                                 follow-up
                                                                                                                                                                                               letters.




                                                                                                                                                            Exhibit A
                      Case 2:19-cv-13291-TGB-EAS ECF No. 12 filed 06/04/20                                  PageID.166            Page 20 of 26


42   Rasmus-Drees,   Ditech Financial LLC v. Judy Iowa District Court - EQCV.091441      Douglas Drees      Breach of contract and                                   12/12/2019              2/6/2020 Litigants
     Judy Lynn and   Lynn Rasmus-Drees as            Linn County                         Judy Lynn Rasmus- abuse of process.                                                                          have not
     Douglas Drees   executor of the estate of Letta                                     Drees                                                                                                        responded to
                     Lois Rasmus; spouse of Letta                                        4420 Lee Street                                                                                              the initial
                     Lois Rasmus A/K/A L. Lois                                           Cedar Rapids, Iowa                                                                                           letter or
                     Rasmus; Judy Lynn Rasmus-                                           52402                                                                                                        follow-up
                     Drees, individually; spouse of                                                                                                                                                   letters.
                     Judy Lynn Rasmus-Drees;
                     State of Iowa; and Parties in
                     Possession
43   Rauso, Genaro   Gennaro Rauso v. Angela        United States District 17-CV-04721   Genaro Rauso          Punitive damages                                                 11/8/2019   2/10/2020 Litigant has




                                                                                                                                                         19-10412-jlg
                     Martinez; Mary McFall          Court - Eastern                      Registration No.                                                                                             affirmatively
                     Hopper; Federal National       District of                          48192-066                                                                                                    refused, after
                     Mortgage Association;          Pennsylvania                         FCI-Cumberland                                                                                               multiple
                     SunTrust Mortgage, Inc.;                                            Federal Prison                                                                                               letters, to
                     Ditech Financial LLC;                                               Camp                                                                                                         dismiss.
                     Greentree Consumer Discount                                         P.O. Box 1000
                     Company; Greentree                                                  Cumberland, MD




                                                                                                                                                         Doc 2459-1
                     Mortgage Servicing Company;                                         21501
                     Greentree Servicing LLC;
                     Phelan, Hallinan, Diamond &
                     Jones, LLP; Mark Finley;
                     Joseph F. Finley; Adam H.
                     Davis; Allison Wells; Lauren
                     R. Tabas; Joseph E.




                                                                                                                                     Filed 06/03/20 Entered 06/03/20 14:15:27
                     DeBarberie; Dorian Molino;
                     LTS Acquisition Co. LLC;
                     Core Abstract




                                                                                                                                            Pg 14 of 17
44   Rhodes, Melissa Melissa Rhodes and William United States District 12-CV-01636       William P. Rubley,    Violation of the Real                                            12/6/2019   1/13/2020 Litigant's
     and William     Rhodes v. Marix Servicing, Court - District of                      Esq.                  Estate Settlement                                                                      counsel has
                     LLC; EMC Mortgage          New Jersey                               Subranni Zauber       Procedures Act;                                                                        not
                     Corporation; Zucker,                                                LLC                   violation of the Fair                                                                  responded to
                     Goldberg & Ackerman, LLC;                                           Willow Ridge          Debt Collection                                                                        the initial
                     and Residential Credit                                              Executive Complex     Practices Act; violation                                                               letter or the
                     Solutions, Inc.                                                     750 Route 73 South,   of the Truth in Lending                                                                follow-up
                                                                                         Suite 307B            Act; violation of the                                                                  letter.
                                                                                         Marlton, NJ 08053     Automatic Stay and/or
                                                                                                               Discharge Order.




                                                                                                                                                         Exhibit A
                         Case 2:19-cv-13291-TGB-EAS ECF No. 12 filed 06/04/20                                    PageID.167            Page 21 of 26


45   Schenkel,           Kimberly Schenkel and          United States District 8:17-CV-560   Michael A. Wasylik,   Violation of the                                       12/13/2019              1/7/2020 Litigant's
     Kimberly and        Christopher Schenkel v.        Court - Middle                       Esq.                  Telephone Consumer                                                                      counsel has
     Christopher         Ditech Finanical LLC,          District of Florida                  P.O. Box 2245         Protection Act; violation                                                               not
                         Suceessor by Merger or                                              Dade City, Florida    of the Fair Debt                                                                        responded to
                         Acquisition to Green Tree                                           33526                 Collection Practices                                                                    initial letter
                         Servicing LLC                                                                             Act; and violation of the                                                               or follow-up
                                                                                                                   Florida Consumer                                                                        letter.
                                                                                                                   Collection Practices Act.

46   Schwartz, Robert Robert Schwartz and Maxia         New York Supreme 50310/2019          William A. Hecht      Violation of the New                                              1/27/2020   2/12/2020 Litigant's
     and Maxia Kadler Kadler v. Ocwen Loan              Court - Putnam                       William A. Hecht,     York Real Property                                                                      counsel has




                                                                                                                                                              19-10412-jlg
                      Servicing, LLC and Ditech         County                               P.C.                  Action and Proceedings                                                                  not dismissed
                      Financial LLC                                                          84 Business Park      Law; and violation of                                                                   despite
                                                                                             Drive, Suite 110      the New York Real                                                                       acknowledgin
                                                                                             Armonk, NY 10504      Property Law.                                                                           g the initial
                                                                                                                                                                                                           letter and
                                                                                                                                                                                                           follow-up
                                                                                                                                                                                                           letter.




                                                                                                                                                              Doc 2459-1
47   St. Claire, Traci   Traci St. Claire v. Ditech     United States Disrict 17-cv-03370    Traci St. Claire      Violations of the                                                 11/5/2019   2/19/2020 Litigant has
                         Financial LLC, f/k/a Green     Court - Northern                     8390 Emerald          Homeowner's Protection                                                                  not
                         Tree Servicing, LLC, Federal   District of Georgia -                Pointe Lane           Act; and the Real Estate                                                                responded to
                         National Mortgage              Atlanta Division                     Gainesville, GA       Settlement Procedures                                                                   injunction
                         Association, John Does, Jane                                        30506                 Act.                                                                                    letter or




                                                                                                                                          Filed 06/03/20 Entered 06/03/20 14:15:27
                         Does, ABC, Inc., XYZ, Inc.                                                                                                                                                        follow-up
                                                                                                                                                                                                           letter.
48   Steiner, Robert     Robert and Mercedes Steiner    California Superior CIVDS1927786     CDLG, PC              Violation of California                                11/11/2019              2/4/2020 Litigant's
                         v. Loancare LLC; Ditech        Court - San                          c/o Tony Cara         Civ. Code §§ 2923.6(c),                                                                 counsel has




                                                                                                                                                 Pg 15 of 17
                         Holding Corporation; and       Bernardino County -                  2973 Harbor Blvd,     2923.7, 2924.9 and                                                                      not
                         Does 1-10                      Central District                     Suite 594             2924.10; negligence;                                                                    responded to
                                                                                             Costa Mesa, CA        and violation of the                                                                    initial letter
                                                                                             92626-3912            California Business and                                                                 or follow-up
                                                                                                                   Professions Code §                                                                      letter.
                                                                                                                   17200.

49   Todaro, Alicia      Alicia Todaro and Robert       United States District 18-CV-261     Alicia and Robert     Violation of the Real                                  11/14/2019                        Litigants
     and Robert          Todaro v. Ditech Financial     Court - Western                      Todaro                Estate Settlement                                                                        have
                         LLC and Federal National       District of Missouri                 211 SW State Route    Procedures Act; and                                                                      affirmatively
                         Mortgage Association                                                131                   violation of the Truth in                                                                refused to
                                                                                             Holden, Missouri      Lending Act.                                                                             dismiss their
                                                                                             64040                                                                                                          claims.




                                                                                                                                                              Exhibit A
                      Case 2:19-cv-13291-TGB-EAS ECF No. 12 filed 06/04/20                                    PageID.168           Page 22 of 26


50   Vasquez, Jose    Jose A. Vasquez v. Ditech      Supreme Court of  No. 707372/2019 William R.              Fraud;                                                    11/14/2019   12/24/2019 Litigant's
                      Financial, LLC in its own      New York - Queens                 Lizarraga               misrepresentation;                                                                counsel has
                      capacity and on behalf of      County                             Lizarraga Law          intentional infliction of                                                         not
                      Fannie Mae                                                       Firm, PLLC              emotional distress; and                                                           responded to
                                                                                       3753 90th Street,       slander of title.                                                                 initial letter
                                                                                       Suite 3                                                                                                   or follow-up
                                                                                       Jackson Heights,                                                                                          letter.
                                                                                       NY 11372
51   Watkins, Chanell Chanell S. Watkins v. Ditech   United States         17-CV-0337    Chanell S. Watkins Violation of California                                      11/13/2019     2/5/2020 Litigant has
                      Financial LLC F/K/A Green      Districy Court -                    241 Ali Court      Civil Code §§ 2923.55,                                                               not
                      Tree Servicing LLC; Federal    Eastern District of                 Tracy, CA 95376    2923.7, 2924.10,                                                                     responded to




                                                                                                                                                             19-10412-jlg
                      National Mortgage              California                                             2924.12; breach of                                                                   initial letter
                      Association; NBS Default                                                              contract; negligence;                                                                or follow-up
                      Services LLC; and Does 1-20.                                                          negligent infliction of                                                              letter.
                                                                                                            emotional distress; and
                                                                                                            unfair business
                                                                                                            practices.
52   White, Charles   Charles White v. Ditech     California Superior      34-2018-      Charles White         Wrongful foreclosure;                                     11/12/2019     2/5/2020 Litigant has




                                                                                                                                                             Doc 2459-1
                      Financial LLC and Does 1-50 Court - Sacremento       00230752      7001 Whyte Ave.       breach of contract;                                                               not
                                                  County                                 Citrus Heights, CA    breach of implied                                                                 responded to
                                                                                         95621                 covenant of good faith                                                            initial letter
                                                                                                               and fair dealing;                                                                 or follow-up
                                                                                                               negligent                                                                         letter.
                                                                                                               misrepresentation;




                                                                                                                                         Filed 06/03/20 Entered 06/03/20 14:15:27
                                                                                                               negligence; and
                                                                                                               violation of California
                                                                                                               Business and
                                                                                                               Professions Code §




                                                                                                                                                Pg 16 of 17
                                                                                                               17200.




                                                                                                                                                             Exhibit A
                       Case 2:19-cv-13291-TGB-EAS ECF No. 12 filed 06/04/20                             PageID.169             Page 23 of 26


53   White, Paul and   Paul and Michelle White v.   United State District 18-CV-13274   Valerie Moran       Breach of contract;                                   11/14/2019   2/12/2020 Despite
     Michelle          Ditech Financial, LLC        Court - Eastern                     The Moran Law       violations of the Fair                                                       reciept and
                                                    District of Michigan                Firm, PLLC          Credit Reporting Act,                                                        acknowledge
                                                                                        24500 NW Hwy, Ste   Fair Credit Billing Act                                                      ment of the
                                                                                        204                 and Fair Debt Collection                                                     initial letter,
                                                                                        Southfield, MI      Practices Act; violation                                                     litigant's
                                                                                        48075               of Michigan                                                                  counsel did
                                                                                                            Occupational Code and                                                        not withdraw.
                                                                                                            Collection Practices Act.                                                    Litigant's
                                                                                                                                                                                         counsel has
                                                                                                                                                                                         not




                                                                                                                                                      19-10412-jlg
                                                                                                                                                                                         responded to
                                                                                                                                                                                         the follow-up
                                                                                                                                                                                         letter.




                                                                                                                                                      Doc 2459-1
                                                                                                                                  Filed 06/03/20 Entered 06/03/20 14:15:27
                                                                                                                                         Pg 17 of 17
                                                                                                                                                      Exhibit A
  19-10412-jlg
Case             Doc 2459-2 Filed
     2:19-cv-13291-TGB-EAS        06/03/20
                            ECF No.          Entered
                                      12 filed       06/03/20
                                               06/04/20       14:15:27 Page
                                                         PageID.170     Exhibit B 26
                                                                            24 of
                                    Pg 1 of 3



                                      Annex B

                                 Enforcement Notice




                                         5
 WEIL:\97407089\2\41703.0011
  19-10412-jlg
Case             Doc 2459-2 Filed
     2:19-cv-13291-TGB-EAS        06/03/20
                            ECF No.          Entered
                                      12 filed       06/03/20
                                               06/04/20       14:15:27 Page
                                                         PageID.171     Exhibit B 26
                                                                            25 of
                                    Pg 2 of 3



                                                   [Caption]

                               NOTICE OF BANKRUPTCY COURT ORDER


                     [Debtor Entity], by and through its undersigned counsel, respectfully submits this

 Notice of Bankruptcy Court Order, and states as follows:


                     1.        On February 11, 2019 (the “Petition Date”), Ditech Holding Corporation

 and its debtor affiliates, including [Debtor Entity] (collectively, the “Debtors”), filed voluntary

 petitions for relief under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court

 for the Southern District of New York (the “Bankruptcy Court”). The Debtors’ Chapter 11 cases

 (the “Bankruptcy Cases”) are being jointly administered, indexed at case number 19-10412

 (JLG).

                     2.        On September 26, 2019, the Bankruptcy Court entered its Order Confirming

 Third Amended Joint Chapter 11 Plan of Ditech Holding Corporation and its Affiliated Debtors

 (the “Confirmation Order”) (ECF No. 1404) approving the terms of the Chapter 11 plan, as

 amended (the “Plan”). The effective date under the Plan occurred on September 30, 2019

 (the “Effective Date”).

                     3.        The Plan contains injunction provisions which expressly provide that the

 holders of all claims that arose prior to the Effective Date seeking monetary damages against the

 Debtors (including attorney’s fees) are enjoined from “commencing, conducting or continuing in

 any manner, directly or indirectly, any suit, action, or other proceeding of any kind…against or

 affecting the Debtors” or their successors.

                     4.        On [Date], the Bankruptcy Court entered the attached Order Granting Plan

 Administrator’s Third Omnibus Motion To Enforce Injunctive Provisions Of Plan And

 Confirmation Order which (i) bars [Litigation Party] from continuing to maintain and prosecute



                                                       6
 WEIL:\97407089\2\41703.0011
  19-10412-jlg
Case             Doc 2459-2 Filed
     2:19-cv-13291-TGB-EAS        06/03/20
                            ECF No.          Entered
                                      12 filed       06/03/20
                                               06/04/20       14:15:27 Page
                                                         PageID.172     Exhibit B 26
                                                                            26 of
                                    Pg 3 of 3



 monetary claims for damages against [Debtors] under the injunction provisions of the Plan and

 Confirmation Order, and (ii) permits the Debtors to seek sanctions in the event [Litigation Party]

 continues in its refusal to dismiss monetary claims.

                               Respectfully submitted this     day of       , 2020.




                                                     7
 WEIL:\97407089\2\41703.0011
